McCabe, J.
The appellee’s relator filed an infor*557mation in the nature of a quo warranto against the appellant to try the right of the defendant to the office of treasurer of Hamilton county, Indiana. It appears from the petition, that appellant was elected to. that office at the November election in 1894, after-wards qualified and entered upon the discharge of the duties of said office on September 7, 1895, and that his two-year term of office expired on September 7, 1897. Appellee’s relator was elected to said office as the successor of the appellant at the November election in 1896, and on November 14, 1896, was duly commissioned as such treasurer elect. Afterwards he duly qualified as treasurer, by filing his official bond, which was approved by the board of commissioners of Hamilton county on the 9th day of June, 1897, and by taking the oath of office on September 3, 1897. On September 7, 1897, the expiration of the two years for which appellant was elected, he refused to vacate the office of treasurer, claiming that by reason of the passage of the act approved March 8, 1897 (Acts 1897, p. 288), which provided: “That the term- of county treasurer shall begin on the first day of January, next following the term of the present incumbent,” he was entitled, under the constitution, to hold said office until the latter date. If said act is valid, this claim must be upheld. But the circuit court overruled defendant’s demurrer to the complaint setting forth the foregoing facts, holding said act invalid; and, the defendant failing to amend or plead over, the court rendered judgment ousting him from said office, and awarding possession thereof to the plaintiff’s relator (appellee). The correctness of this ruling is presented by the assignment of errors as the sole question upon which a reversal of the judgment is sought.
Appellee’s learned counsel seek to uphold the rul*558ing of the circuit court on the ground that said act is unconstitutional, in that it lengthens or extends the term of office of Scott beyond two years, conceding that, if said act is valid and constitutional, the ruling of the circuit court was wrong, and its judgment must be reversed. The particular provision of the constitution which it is contended the act quoted violated is section 2 of article 6 which provides that, “There shall be elected, in each county, by the voters thereof, at the time of holding general elections, a * * * treasurer * * *. The treasurer * * shall continue in office two years, * * But it is insisted by appellant, and we think correctly, that the act in question does not, and did not, lengthen, or add any time to appellant’s term of office. It only provides, “that the term of county treasurer shall begin on the first day of January, next following the term of the present incumbent.” And that is all there is of the act, except the enacting clause, the clause repealing, conflicting laws, and declaring an emergency. This language adds nothing to the term of the present incumbent. It simply postpones and fixes the time when his successor’s term of office shall legally begin. That time happens to be nearly three months after the expiration of Scott’s two-year term. Hence it is argued by appellee that, if the act is upheld, there will either be a vacancy in the office created by the act, or Scott’s two-year term will be lengthened from September Y, 189Y, when it expired, to January 1, 1898, by virtue of the act. But, as before observed, the language of the act clearly does not lengthen or add any time to the present incumbent’s (Scott’s) term. Nor does the language of the act purport to deprive the present incumbent of the right to hold the office until his successor is elected and qualified; nor does it purport to deprive any per*559son from holding the office from September 7, 1897, the time when the two-year term of the present incumbent expires, until January 1, 1898, the time it fixes for the legal beginning of the term of the successor to the present incumbent. Though no provision is made in the act as to who shall fill the office during the time between said two dates, a vacancy cannot result from the effect of the act,-, even if such vacancy would render the act unconstitutional, as contended by appellee’s relator, because section 3 of article 15 of the constitution provides that: “Whenever it is provided in this constitution, or in any law which may be hereafter passed, that any officer, other than a member of the General Assembly, shall hold his office for any given term, the same shall be construed to mean that such officer shall hold his office for such term and until his successor shall have been elected and qualified.” Therefore the provision of the constitution first above quoted and relied on by the appellee must be construed to mean, “that county treasurers shall continue in office two years, and until a successor is elected and qualified.” Accordingly, it was adjudged in Koerner v. State, ex rel., 148 Ind., at pages 166-167, that: “It is settled that all' officers except members of the legislature hold their offices under the constitution for the term for which they are elected, and until their successors are elected and qualified. Section 225, Burns’ R. S. 1894 (225, R. S. 1881); Baker v. Kirk, 33 Ind. 517; Steinback v. State, 38 Ind. 483; State, ex rel., v. Bogard, 128 Ind. 480; Butler v. State, ex rel., 20 Ind. 169; State, ex rel., v. Berg, 50 Ind. 496.
“Under the constitution, officers who are elected for a term are thereby authorized to continue to hold and discharge the duties and receive the emoluments of their office», until they are superseded by other per*560sons in their places, even though that extends beyond the legal length of the'term for which they were elected. State, ex rel., v. Harrison, 113 Ind. 434, 440; Tuley v. State, ex rel., 1 Ind. 500; Miller v. Burger, 2 Ind. 337; Baker v. Kirk, supra; State, ex rel., v. Berg, supra; Gosman v. State, ex rel., 106 Ind. 203; Elam v. State, ex rel., 75 Ind. 518.
“The policy of constitutional provisions of that nature is to prevent the happening of vacancies in office except by death, resignation, removal, and the like. State, ex rel., v. Harrison, supra. As was. said in the latter case, at page 441: ‘It adds an additional contingent and defeasible term to the original fixed term, and excludes the possibility of a vacancy, etc.’ ”
But it is insisted by appellee, even under this provision of the constitution, that “appellant had served the term of two years for which he had been elected, and his successor had been elected and qualified” on September 7, 1897, when appellee’s relator demanded the office of appellant, and hence’ it was his duty, even under this provision of the constitution, to deliver the possession of the same to that successor. This contention involves the inquiry as to what term of office it was the duties of which appellee’s relator had been qualified to enter upon the discharge thereof. If it was the term of two years next ensuing after the expiration of appellant’s two-year term, on September 7, 1897, then Gibbs’ demand ought to have been complied with, and Scott ought to have turned over the office to Gibbs. But, at the time that Gibbs qualified and demanded the office, the act already quoted, if valid, was in full force, and fixed the time for the commencement of his term on the 1st day of January next following the term of the present incumbent, which expired on September 7, 1897. He therefore could not and did not qualify to enter upon any other term than *561the one commencing on the day fixed therefor in said act, if the same is valid; and that day was January 1, 1898. State, ex rel., v. Long, 91 Ind. 351, 357; Shannon v. Baker, 33 Ind. 390; Board, etc., v. State, ex rel., 61 Ind. 379, 385; State, ex rel., v. McCracken, 51 Ohio St. 123, 36 N. E. 941; Smith v. Moore, 90 Ind. 294. Therefore Scott’s successor was not elected and qualified to enter upon the discharge of the duties of the office at the expiration of Scott’s two-year term. State, ex rel., v. Long, supra. Hence Scott was entitled to hold over, by virtue of the hold-over clause of the constitution already quoted, until his successor was qualified to succeed him; and he was not authorized so to hold over by the act in question. If there had been no hold-over clause in the constitution!, thé right of Scott, the incumbent, longer to discharge the duties of the office, after the expiration of the express term fixed by the constitution, would have terminated. State, ex rel., v. Menaugh, ante, 260, and authorities there cited.
Assuming that the act was valid, Gibbs was in no way concerned with or interested in the question whether Scott’s term had expired or not, or who should fill the office during the interval from its expiration on September 7, 1897, to the commencement of Gibbs’ term on January 1, 1898. He was only interested in his two-year term beginning on the latter day, and therefore had no such interest in the office previous to that day as to authorize him to file an information to oust Scott previous to said day. Section 1146, Burns’ R. S. 1894 (1132, Horner’s R. S. 1897); State, ex rel., v. Long, supra. The validity of the act depends solely upon the question whether an act of the legislature fixing the time when the term of county treasurer as limited by the constitution shall com*562menee violates any provision of that constitution. If it does not, then it must be valid, because, as was said in Townsend v. State, 147 Ind., at page 634, 37 L. R. A. 294, “The state legislature possesses all legislative power, except such as has been delegated to Congress and prohibited by the constitution of - the United States, * * * and such as is expressly or impliedly withheld by the state constitution from the state legislature.” There' is nothing in the constitution, either State or Federal, that conflicts with the exercise of the legislative function of fixing the time when the terms of officers, the commencement of which is not fixed in the constitution, shall begin. Paine on Elections, section 130,
There are no offices the commencement of the terms of which is prescribed in the constitution, except that of the executive and members of the legislature. The power to fix the time for the commencement of the terms of office of those not fixed in the constitution, has been exercised by the legislature, without question, from the organization of the State, at various times. Indeed, without the exercise of such power by the legislature in the interest of public convenience, no man elected to such an office can legally compel his induction into such office, because there would be no law authorizing and requiring his admission into such office at any particular period of time. The constitutional power of the legislature to fix such time is not seriously questioned by the appellee. But it is insisted that it must be so exercised as neither to shorten nor lengthen the term of an office the length of which is fixed in the constitution, and that the act in question had the effect of adding the time from September 7, 1897, to January Í, 1898, to the two-year term of Scott. If it does so, it would certainly violate the constitutional provision fixing the length of coun*563ty treasurer’s term at two years. But it does no such thing. It simply postpones and fixes the time for county treasurers’ terms to begin in the future. If there had been no hold-over clause in the constitution requiring the section thereof fixing the term of county treasurers at two years to be construed as authorizing him to hold two years, and until a successor was elected and qualified, Scott’s right to hold the office would have expired at the end of his two-year term, and the act in question could not, and it did not, authorize him to hold the office during the interval between September 7, 1897, to January 1, 1898. Therefore the act does not lengthen Scott’s term. That is fixed at two years, and until his successor is elected and qualified, wholly by the constitution, and so remains absolutely unaffected by the act in question. All must concede that the legislature cannot fix the time for the commencement of the county treasurer’s term so as to make the term of any treasurer less than two years; that is, by fixing it before the expiration of the present incumbent’s term. Then it follows that appellee’s contention would result in holding that the legislature cannot change the time for the commencement of the term of treasurer at all, because he contends that postponing it beyond the expiration of the present incumbent’s term lengthens that term beyond two years.
It is contended, however, that Howard v. State, ex rel., 10 Ind. 99, sustains appellee’s contention. In this counsel are in error. In that case, Stembell was elected treasurer of Benton county, at the October election in 1854, for a term of two years, commencing on August 15, 1855, and terminating August 15, 1857. Vawter was elected to said office at the October election in 1856. He qualified and demanded the office on August 15, 1857, at the expiration of Stembell’s two-*564year term. The right of Vawter to enter into the office at that time was resisted, on the ground that the act approved March 3, 1855, had extended StembelPs term from August 15, 1857, to the first Monday in November following. The act consists of but two sections. The first provides that, among other officers, the terms of county treasurers “shall commence on the first Monday of the month Qf November immediately following the general October elections, and that any of the above-named officers to be elected hereafter shall hold their offices until the first Monday of November aforesaid * * *.” The second section provides, that “the aforesaid officers * * * elected at the October election of 1854, * * * shall * * hold the same [said offices] as provided in the first section of this act.” It is clear that the first section fixed a different time for the commencement of the term óf county • treasurer and other county officers from that previously fixed by law by postponing the same. As to the particular office of treasurer of Benton county the time for the commencement of the term was postponed from August 15, 1857, to the first Monday in November following. But that part of the act was not questioned in the decision in Howard v. State, ex rel., supra., But it was the second section which created the trouble. It provided that the officers named in the first section who had been elected at the October election of 1854 should hold their offices the same as provided in the first section; and that was until the first Monday in November following the October election. If enforced in that case, it actually and directly extended StembelPs term from August 15, 1857, to the first Monday in November following, making it that much longer than the constitutional length of two years. The pith of the decision is in these words: “Applied to this case, it [the stat*565ute] affirmatively extends a term of office beyond the limit fixed by the constitution, and must, therefore, be held invalid.” In Douglass v. State, ex rel., 31 Ind. 429, this court held that the said act of 1855, in so far as it fixes the time for the commencement of the term of offices therein mentioned, including county treasurer, was still valid and effective, and repealed by implication the act of May 31, 1852, fixing the time for the commencement of the term of such offices, because the act of 1855 fixed a different time for the commencement of said terms. To the same effect is Griebel v. State, ex rel., 111 Ind. 369-376-7. At all events there is nothing in the case of Howard v. State, ex rel., supra, holding that an act of the legislature fixing the time for the commencement of a term of an office, the length of which is fixed in the constitution, at a later date than had been previously fixed for such term, in the absence of a provision that the present incumbent should hold the office during the interval, would lengthen the present incumbent’s term, and thereby violate the constitution. It may be said the hold-over clause of the constitution might have been applied in that case to have justified Stem-bell’s claim to hold over until the first Monday in November. But it was neither involved, considered, nor applied to the case. The only question passed on was whether a statutory provision directly and affirmatively extending the term of an office beyond the length thereof fixed in the constitution violated that constitution. Plainly, the court was right in holding that it did. But that is not the case now before us. It follows from what we said that the circuit court erred in overruling the demurrer to the complaint. The judgment is reversed with instructions to sustain said demurrer.
Hackney, J., did not participate in this decision.